— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered June 19, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence adduced at the trial was sufficient to prove the defendant guilty beyond a reasonable doubt of the crime of manslaughter in the first degree. We have considered the defendant’s other contentions and have found them to be without merit. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.